Citation Nr: 1024956	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  05-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a speech impediment of 
a non-organic origin manifested by stuttering.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel




INTRODUCTION

The Veteran had active military service from July 1966 to July 
1968 and December 1968 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
service connection for diabetes mellitus (then diagnosed as 
borderline diabetes), and declined to reopen the claim for 
service connection for speech impediment of non-organic origin 
manifested by stuttering, finding that the Veteran had not 
submitted new and material evidence.  

The Veteran was scheduled for a Board hearing in August 2008 but 
did not appear.  His representative submitted a statement in 
October 2008 that the Veteran indicated that he would not be 
coming for his hearing.

In an October 2008 decision, the Board reopened the service 
connection claim for the speech impairment and remanded both 
claims for additional development; specifically to obtain any 
outstanding service treatment records, provide a VA examination 
for the diabetes mellitus claim, and provide the Veteran proper 
notice.  The directives of the remand were substantially complied 
with.  

The issue of service connection for a condition manifested 
by mini strokes has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence shows 
that the Veteran does not have a current diabetes mellitus 
disability.

2.  The Veteran's speech impairment was shown on entry into 
service; in-service treatment records reflect that it is 
congenital; and there was no superimposed condition or 
aggravation during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are 
not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303. 3.307, 3.309 
(2009).

2.  The criteria for service connection for a speech impairment 
of non-organic origin are not met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 4.9 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in June 2004.  The RO provided the appellant with 
additional notice including the criteria for assigning disability 
ratings and effective dates in December 2008, subsequent to the 
initial adjudication.  While the 2008 notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The claim 
was subsequently readjudicated in a March 2010 statement of the 
case, following the provision of notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and obtained a medical opinion regarding the claim 
for diabetes mellitus.  A VA examination was not provided with 
respect to the service connection claim for a speech impairment.  
In a claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
A medical examination is necessary when the record (1) contains 
competent evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) contains 
evidence, which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a decision.  
See 38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 
79 (2006).  

While the Veteran has a current diagnosis of speech impairment of 
non-organic origin, this is a congenital defect or disorder and 
there is no evidence of any superimposed condition or aggravation 
of the speech impairment in service.  Under these circumstances, 
VA's duty to assist doctrine does not require that the Veteran be 
afforded a medical examination.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).   There is 
no reasonable possibility that a VA examination would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by 
the evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Where chronicity of a 
disease is not shown in service, service connection may yet be 
established by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in service. 38 
C.F.R. § 3.303.

Certain chronic diseases, including diabetes mellitus, shall be 
granted service connection although not otherwise established as 
incurred in or aggravated by service if manifested to a 
compensable degree within one year after service in a period of 
war or following peacetime service on or after January 1, 1947, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes mellitus

The Veteran contends that he has diabetes mellitus related to his 
military service.

The service treatment records show a January 1968 urology clinic 
record documenting a history of dysuria.  The discomfort appeared 
to be made worse by heavy drinking.  Intravenous pyelogram 
studies were normal.  The impression was urethritis nonspecific 
and questionable diabetes.  A glucose test was recommended and 
provided in January 1968.  The results showed 109 mg/dL.  

After service, VA medical records dated from December 1990 to 
January 1994 note a history of "borderline" diabetes.  A May 
1996 private hospital emergency record also notes that the 
Veteran was borderline diabetic.  In May 2002, a VA medical 
record shows the Veteran requested diabetic supplies but was 
denied because he was not diabetic.  A December 2004 VA medical 
record shows, however, that the Veteran was a diabetic and that 
abnormal glucose guidelines were initiated.  It was noted that he 
had noninsulin-dependent diabetes mellitus.  Additional VA 
treatment records dated through December 2005 continued to note 
diabetes mellitus.  A March 2005 private hospital record also 
shows a diagnosis of diabetes mellitus without complication, type 
II or unspecified type, not stated as uncontrolled.

The record shows questionable diabetes in service; borderline 
diabetes from 1990 to 2002; and recent diagnoses of diabetes 
mellitus.  In accordance with the October 2008 Board remand, VA 
obtained a medical opinion for the purpose of determining the 
etiology of any current diabetes disability.

A March 2009 VA examination report shows that the Veteran's 
claims file was reviewed.  It was noted that the Veteran had been 
followed through VA since 1998 with normal fasting blood sugars 
with several occasional elevations.  The examiner determined that 
the Veteran did not meet the criteria for a diagnosis of diabetes 
mellitus with a persistently elevated glucose.  His hemoglobin 
A1C had remained normal throughout.  He was not on a restricted 
diabetic diet, had a stable weight, did not have any restriction 
of activities, and was not taking any medication for diabetes.  
There were no visual problems or vascular symptoms, as well.  The 
neurological examination also was normal and on examination of 
the feet, there was no evidence of ulcerations or ischemia.  The 
examiner noted that the spikes in blood sugar appeared to be 
related to non-fasting activity.  The diagnosis was "Diabetes 
Mellitus, not found."

This is the only comprehensive medical examination of record 
addressing whether or not the Veteran has diabetes mellitus.  The 
Veteran was physically examined and the Veteran's complete 
medical history in the claim file was reviewed.  Thus, it is 
considered more probative than the other reports of record noting 
a diagnosis of diabetes mellitus.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (the opinion of a physician that is based on 
a review of the entire record is of greater probative value than 
an opinion based solely on the veteran's reported history).  The 
Board finds that the Veteran does not have a current diabetes 
mellitus disability.

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that condition 
or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the 
absence of proof of a present disability, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran genuinely believes that he has diabetes mellitus but 
does not have the medical training and expertise to provide a 
competent opinion on a matter as complex as determining whether 
he has such a diagnosis.  He also has not asserted any chronic 
symptoms associated with diabetes mellitus.  Thus, his opinion 
has no probative value.  And even if his opinion was entitled to 
be accorded some probative value, it is far outweighed by the 
opinion provided by the medical professional, who found that the 
Veteran did not have diabetes mellitus and provided a cogent and 
comprehensive rationale for this opinion.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for diabetes mellitus; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

Speech impairment

The Veteran seeks service connection for a speech impairment.  
His representative has argued that, although the Veteran's speech 
impediment is considered a congenital defect, it could have been 
subject to a superimposed disease or injury in service, thus 
entitling him to service connection.

Congenital or developmental defects are not considered diseases 
or injuries for VA compensation purposes.  See 38 C.F.R. § 
3.303(c), 4.9.  However, if the congenital or development defect 
was subject to superimposed injury or disease, the resultant 
disability might be service-connected.  VAOPGCPREC 82-90 (July 
18, 1990).  A congenital disease (as opposed to a defect) can be 
granted service connection if manifestations of the disease in 
service constitute aggravation of the condition.  Id.

The term "disease" is broadly defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the other 
hand, the term "defects" would be definable as structural or 
inherent abnormalities or conditions that are more or less 
stationary in nature.  Id.

The Veteran had two periods of service.  At entry into the first 
period of service in July 1966, the induction physical noted a 
speech impairment.  A November 1966 treatment record also noted a 
non-organic speech impediment.  The Veteran was admitted into the 
military hospital in November 1966.  After an extensive 
psychiatric evaluation, it was determined that the Veteran's 
personality traits and behavior patterns throughout his life were 
closely related to and probably a consequence of his long-
standing and prominent speech impediment.  The diagnosis was 
speech impediment of a non-organic origin, severe, manifested by 
disturbance in articulation and stuttering, considered as 
existing prior to service and not in the line of duty.  He was 
returned to duty with the restriction of not being assigned to 
any duty requiring clear or rapid speech.  A January 1968 
treatment record noted a severe non-organic problem with 
questionable history of psychotic disorder.  At the June 1968 
separation examination, the Veteran had a remarkable high stutter 
and he indicated a history of stutter or stammer.  It was noted 
that he had stuttered all of his life, but it was worse when he 
was nervous.

On the November 1968 enlistment examination, the Veteran reported 
a history of stuttering or stammering.  A speech defect was noted 
on objective evaluation.  It was also noted that he had a profile 
while in service that was not considered disabling.  In March 
1969, the Veteran complained that his speech problems were 
"destroying him."  The impression was inadequate personality.  
The Veteran was referred to a speech therapist at Walter Reed, 
who found that the Veteran needed a psychological examination.  
It was noted that his speech impairment had been present since 
birth and became most notable when in a stressful environment.  A 
separate March 1969 diagnosis was mild articulation disorder of 
undetermined etiology.  He was considered a poor candidate for 
speech therapy due to inadequate personality.  A July 1969 
treatment record also showed a finding of inadequate personality 
due to fear of inferiority due to speech problems; it was noted 
that he needed speech therapy.

The service treatment records show that the Veteran had a 
questionable psychiatric or psychological disorder associated 
with his speech impairment.  A rating decision in August 1997 
granted service connection for a psychiatric condition, however, 
and the Veteran is presently rated as 100 percent disabling for 
this condition.  Therefore, if the psychological or psychiatric 
disorder can be considered a superimposed disease, the Veteran is 
already receiving compensation benefits for this disorder.  There 
is no evidence of any other superimposed injury or disease in 
service.  There also is no evidence that the speech impairment 
was aggravated in service beyond its natural progress.  The 
Veteran had consistent complaints of the disorder and 
particularly noted that the condition became worse during 
stressful circumstances, but none of the treatment records 
suggested any permanent worsening of the condition during 
service.  It was only a condition that was noted throughout the 
Veteran's records.   At the July 1971 discharge examination, the 
speech impediment was not noted on objective evaluation and a 
handwritten note signed by the Veteran shows the Veteran asserted 
that he was in good health.  Therefore, based on the service 
treatment records, there is no evidence that the Veteran had any 
superimposed condition on top of the speech impairment or that 
the speech impairment was aggravated during his service.

Although this was not contended by the Veteran, the medical 
evidence after service also does not show that his service-
connected psychiatric diagnosis aggravated the Veteran's speech 
impairment.  In certain circumstances, a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.   38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995)(en banc).  Post-service treatment 
records continued to show intermittent notes of a speech 
impairment but there was rarely any treatment provided for this 
condition.  An August 2005 note from a VA speech/language 
pathologist noted that the Veteran had a long-standing 
developmental articulation disorder and might be experiencing 
worsening of skills through lack of effortful precision or might 
perceive himself as declining because of interference with 
tinnitus.  The status of any long-term goals was uncertain 
because the Veteran had not returned for treatment.  There was no 
opportunity for education since the Veteran had cancelled follow-
up appointments.  The speech pathologist recommended no further 
treatment.  This report notes worsening of the condition due to 
lack of effort or tinnitus; but the Veteran is not service-
connected for tinnitus.  There also is no evidence that his 
speech impairment has been permanently aggravated by his 
psychiatric disorder, notwithstanding the note in service that 
the condition became worse during stress.  

The Veteran genuinely believes that his current speech impairment 
is related to service.  As a layperson, however, he is lacking in 
medical training and expertise, and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the medical evidence of 
record, which shows that the speech impairment was a congenital 
condition that pre-existed the Veteran's service and was not 
subject to a superimposed condition or aggravated in service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for a speech impairment; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a speech impediment of a 
non-organic origin manifested by stuttering is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


